U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For May 19, 2011 Commission File Number: 1-15226 ENCANA CORPORATION (Translation of registrant’s name into English) 1800, 855 — 2nd Street SW Calgary, Alberta, Canada T2P 2S5 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F o
